Exhibit (10)(a)

 

AMENDMENT TO THE PACCAR INC SUPPLEMENTAL RETIREMENT PLAN

 

Effective January 1, 2005, pursuant to Q&A-19(c) of Internal Revenue Service
Notice 2005-1, PACCAR Inc wishes to amend the PACCAR Inc Supplemental Retirement
Plan (the “Plan”) as set forth below.

 

1. Section 3 of the Plan is amended by adding a new subsection 3(h) at the end
thereof to read as follows:

 

Notwithstanding Sections 3(a) through 3(g), a participant who terminates
employment in 2005 shall have the right to elect to receive the benefit accrued
under the Plan (if any) after December 31, 2004 in a single lump-sum cash
payment that shall be paid on or before December 31, 2005.

 

2. Section 3 of the Plan is amended by adding a new subsection 3(i) at the end
thereof to read as follows:

 

For participants who have not commenced their benefits under the Plan prior to
January 1, 2006, the Supplemental Commencement Date shall mean the date that is
the latest of the following:

 

(a)

the participant’s termination of employment;

(b)

the participant attaining age 55 and 15 years of service (as defined in the
PACCAR Inc Retirement Plan) or age 65, whichever occurs first; and

(c)

the date that is 12 months following the date the participant makes an Initial
Election.

 

For purposes of this subsection 3(i), “Initial Election” shall mean
(a) January 31, 2006 for those individuals who are executives of the Company on
that date or (b) the date on which an executive of the Company first elects a
form of payment for the benefit (if any) payable under the Plan; provided that
such date is not later than 30 days from the date such employee first became an
executive of the Company.

 

Notwithstanding subsections 3(e), 3(f) and 3(g), participants who have not
commenced their benefits under the Plan prior to January 1, 2006 shall be able
to elect to have their Supplemental Retirement Plan benefit paid in the form of
an individual life annuity, a 50% or 100% joint and survivor annuity (if
married), or a lump sum, in accordance with the election procedures established
by the Company.

 

 

PACCAR Inc

 

 

By:

  /s/ Mark C. Pigott

 

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

Date:

   December 19, 2005

 

 

--------------------------------------------------------------------------------